DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,738,810. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 2 of the application are to be found in claim 4. Claim 4 of the patent sets forth two holding structures on the clip which are analogous to the first and second retaining portions of claim 1. The difference between claim 2 of the application and claim 4 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. The invention of claim 4 of the patent is in effect a "species” of the “generic" invention of claim 2. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,738,810 in view of Thompson et al. (US 2005/0067308) and Francavilla et al. (EP 0790063A1). 
Regarding claim 3, the patent fails to explicitly disclose the first and second retaining portions as being laterally spaced apart and the notch on a finger for engaging a stopcock lever. Thompson et al. (henceforth Thompson) discloses (Figures 1-4) a trocar assembly (Figure 4) including a packaging device (110), comprising: a trocar obturator (depicted as element 112 in Figure 4); a cannula (114) having a stopcock lever (not labeled but depicted in Figure 4) secured to a clip (combination of 120, 122, and 124) in which first and second retaining portions (clip portions 120 and 122) are laterally spaced apart (Figure 4). Thompson does not explicitly disclose a notch for receiving a portion of a stopcock lever to prevent rotation thereof. 
Francavilla et al. (henceforth Francavilla) teaches (e.g., Figure 8) a kit for retaining a medical device comprising a first retaining portion (e.g., clip 60’), a finger (edge support frame 44’) extending along a third axis parallel to a first axis; and a notch (between surfaces of 46’ which retain a laterally extending member therebetween). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging clip of Thompson to include a finger configured to engage a laterally extending structure such as the stopcock lever of Thompson to maintain its orientation while in the packaging as taught by Francavilla. 
Regarding claims 4, 5, 14, and 16, Thompson further discloses wherein the clip is integrally formed from a compliant material (¶ [0019] sets forth the use of molded plastic and ¶ [0026] discloses the clips as resilient so as to allow for selective insertion and retrieval of the devices from the clip assembly).
Regarding claims 6, 17, and 18, Thompson further discloses an arcuate slot (e.g., the “C” configuration of retaining portions 120 and 122); in addition, the sharpened protected end may be considered “proximal” as claimed as no specific orientation is claimed and the retaining portion can be seen to retain a proximal portion of the device as depicted in Figure 4. 
Regarding claim 7, Thompson further discloses the first and second retaining portions as corresponding to the diameters of the instruments (it can be seen that elements 114 and 112 as depicted in Figure 4 comprise different diameters which are engaged by the retaining portions).
Regarding claim 8, Thompson further discloses guards (each of open portions of 118 engaging the tips of the medical devices in Figure 4; see also Figure 2) diametrically opposed to the first retaining portion (the guards are on the opposite end of the clip from the retaining portions and are thus considered diametrically opposed as claimed).
Regarding claims 10 and 12, Thompson/Francavilla teach the device as set forth above for claim 2 and it can be seen in Figure 8 of Francavilla that the outer edge of the frame 44’ may be considered the finger and the plunger finger grip retaining portion is seen to extend orthogonal to said finger and is capable of inhibiting rotation of a stopcock lever as set forth above.
Regarding claim 11, Thompson further teaches (Figure 4) wherein the first and second retaining portions have the same length (it can be seen that elements 120 and 122 are substantially equal in length).
Regarding claim 13, in the cited combination of Thompson/Francavilla the notch is formed by two parallel surfaces which the lateral extension of the plunger rod rests between and as such any lateral extension of a device being held by a similar configuration will comprise a portion which is distal to a proximal surface of the notch formed by the two parallel surfaces.
Regarding claims 15 and 19, it can be seen in Figure 4 of Thompson that the retaining portions are laterally spaced apart on the clip.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Francavilla.
Regarding claim 2, as set forth above, Thompson discloses a surgical kit comprising: a trocar obturator (112); a cannula (114) having a stopcock lever (depicted in Figure 4 but not labeled); and a packaging clip (120, 122, 124) including: a first retaining portion (122) detachably securing the trocar obturator thereto and which defines a first axis; a second retaining portion (120) detachably securing the cannula thereto and which defines a second axis parallel to the first axis (Figure 4). Thompson fails to explicitly disclose the finger comprising a notch for engaging the stopcock lever. 
Francavilla teaches (Figure 8) a modular rack system for use in packaging and handling tubular medical devices comprising clips (60’) for retaining adjacent cannula-shaped bodies and further comprising a finger (edge of frame 44’ which also comprises notch holding means 46’) which extends along a longitudinal axis and defines a notch (area 48’ in extension 46’ which retains the syringe flange which is an analogous lateral extension of the medical device and which the syringe flange is held against rotation in a plane orthogonal to the longitudinal axis of the syringe or medical device).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packaging clip of Thompson to include a finger configured to engage a laterally extending structure such as the stopcock lever of Thompson to maintain its orientation while in the packaging as taught by Francavilla.
Regarding claim 3, Thompson further discloses first and second retaining portions (clip portions 120 and 122) are laterally spaced apart (Figure 4).
Regarding claims 4, 5, 14, and 16, Thompson further discloses wherein the clip is integrally formed from a compliant material (¶ [0019] sets forth the use of molded plastic and ¶ [0026] discloses the clips as resilient so as to allow for selective insertion and retrieval of the devices from the clip assembly).
Regarding claims 6, 17, and 18, Thompson further discloses an arcuate slot (e.g., the “C” configuration of retaining portions 120 and 122); in addition, the sharpened protected end may be considered “proximal” as claimed as no specific orientation is claimed and the retaining portion can be seen to retain a proximal portion of the device as depicted in Figure 4.
Regarding claim 7, Thompson further discloses the first and second retaining portions as corresponding to the diameters of the instruments (it can be seen that elements 114 and 112 as depicted in Figure 4 comprise different diameters which are engaged by the retaining portions).
Regarding claim 8, Thompson further discloses guards (each of open portions of 118 engaging the tips of the medical devices in Figure 4; see also Figure 2) diametrically opposed to the first retaining portion (the guards are on the opposite end of the clip from the retaining portions and are thus considered diametrically opposed as claimed).
Regarding claims 10 and 12, Thompson/Francavilla teach the device as set forth above for claim 2 and it can be seen in Figure 8 of Francavilla that the outer edge of the frame 44’ may be considered the finger and the plunger finger grip retaining portion is seen to extend orthogonal to said finger and is capable of inhibiting rotation of a stopcock lever as set forth above.
Regarding claim 11, Thompson further teaches (Figure 4) wherein the first and second retaining portions have the same length (it can be seen that elements 120 and 122 are substantially equal in length).
Regarding claim 13, in the cited combination of Thompson/Francavilla the notch is formed by two parallel surfaces which the lateral extension of the plunger rod rests between and as such any lateral extension of a device being held by a similar configuration will comprise a portion which is distal to a proximal surface of the notch formed by the two parallel surfaces.
Regarding claims 15 and 19, it can be seen in Figure 4 of Thompson that the retaining portions are laterally spaced apart on the clip.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783